Citation Nr: 0732049	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-41 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, evaluated as 40 percent disabling prior to May 1, 
2007, and 30 percent disabling since that date, to include 
the question of whether the reduction was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1972 to November 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, increased the 
evaluation for degenerative disc disease of the lumbar spine 
from 20 to 40 percent, effective July 30, 2003.  

The RO proposed to reduce the 40 percent evaluation to 30 
percent, based on a 20 percent evaluation for orthopedic 
manifestation (limitation of motion of the lumbar spine) and 
a 10 percent evaluation for neurological manifestation 
(incomplete paralysis of the left lower extremity) in a 
November 2006 rating decision.   

In a January 2007 rating decision the RO reduced the combined 
evaluation for the low back disability to 30 percent, based 
on a 20 percent evaluation for orthopedic manifestations and 
a 10 percent evaluation for neurological manifestations, 
effective May 1, 2007.  

In July 2007 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

At the July 2007 Travel Board hearing the veteran reported 
that he was seeing his primary care physician at the 
Nashville VA Medical Center (VAMC), whom he had seen for 
years.  The most recent VA treatment records in the claims 
folder are from January 2007.  As any records of treatment 
for the veteran's low back disability since January 2007 are 
potentially pertinent to the claim on appeal and within the 
control of VA, they must be obtained and associated with the 
claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The veteran's low back disability was evaluated at VA 
examination in September 2006 with an October 2006 addendum.  
The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

At the September 2006 VA examination the veteran reported 
using 2 crutches as assistive devices, and the examiner noted 
sensory loss in the left lower extremity.  The October 2006 
addendum noted that the veteran had flexion from 0 to 70 
degrees, extension from 0 to 15 degrees, side bending 0 to 45 
degrees bilaterally, and rotation 0 to 30 degrees 
bilaterally.  The range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

At the July 2007 Travel Board hearing the veteran reported 
that he had been issued orthopedic devices, including a 
shower chair and lift rails, in 2007 due to his pain and 
level of movement in his back.  He also described nerve 
impairment in the legs.  The veteran was in a wheelchair at 
the July 2007 hearing, and reported that he would collapse 
after standing for 30 to 45 seconds without support.  A 
December 2006 letter from the veteran's VA physician confirms 
that the veteran was in a wheelchair due to his back problems 
and that he had limited range of motion due to pain with 
spine extension and flexion.  

As the veteran' testimony and the December 2006 letter from 
the VA physician reflect a worsening of the low back 
disability, the Board finds that a new VA examination is 
warranted.  

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.


Where there is an informal claim for TDIU, the Courts have 
imposed on the Board the duty to refer the claim to the 
appropriate first line officials for consideration of an 
extraschedular rating or to undertake the difficult task of 
reconciling its decision that the veteran's disability 
picture was not exceptional with its referral of the TDIU 
claim.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Court 
has never specified under what circumstances, or even 
whether, it is possible to refer a TDIU claim without 
remanding the question of entitlement to an extraschedular 
rating, and its decision in Cox suggests that it is not 
possible. 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA treatment 
for the low back disability since January 
2007.  

2.  Schedule the veteran for a VA 
orthopedic and neurological examination 
to determine the current level of 
impairment due to the service connected 
low back disability.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

Regarding orthopedic manifestations of 
the low back disability, the examiner 
should report the range of motion of the 
lumbar spine in degrees, to include 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The examiner should also 
report whether the low back disability 
causes muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour.  

The examiner should report any additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should indicate whether 
there is listing of the whole spine to 
the opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteoarthritic 
changes, narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  

Regarding neurologic manifestations of 
the low back disability, the examiner 
should note any intervertebral disc 
disease and specify whether such disease 
causes incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.  

The examiner should note all neurological 
abnormalities, specifically radiating 
pain in the lower extremities, and should 
describe whether or not such 
abnormalities cause complete or partial 
paralysis, or neuritis or neuralgia of 
any nerve.  

If there is partial paralysis, neuritis, 
or neuralgia of any nerve, the examiner 
should identify the nerve affected and 
describe such paralysis as mild, 
moderate, or severe.

3.  Refer the claim to VA's 
Undersecretary for Benefits or Director 
of Compensation and Pension for 
consideration of an extraschedular rating 
in accordance with 38 C.F.R. § 3.321(b) 
(2007).

4.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
the claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

